Citation Nr: 1759632	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for cervical spondylosis with referred pain to the left shoulder and C6 radiculitis.

3.  Entitlement to a rating in excess of 20 percent for partial thickness rotator cuff tear of the left shoulder with mild acromioclavicular joint arthritis.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1982 and from January 2004 to February 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2013, the Veteran and his son testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded these matters in May 2014 and March 2017.

In July 2017, VA received a VA Form 9, Appeal to Board of Veterans' Appeals, in which the Veteran requests a hearing before a member of the Board by live video conference at a local VA office and states, "The VA did not properly assess military and medical records."  The pertinent regulations state that a veteran is entitled to "a hearing on appeal."  See 38 C.F.R. § 20.700.  In this case, the Veteran was able to provide testimony relevant to the issues on appeal at the April 2013 Board hearing.  His statement on the July 2017 VA Form 9 does not constitute a basis for providing a second Board hearing as to the current appeal.  Neither the Veteran nor his representative has proffered any additional argument as to why a second Board hearing is warranted.  The Board finds that no adequate basis for a second Board hearing on the matters decided herein has been provided.  Accordingly, the Board concludes that a second Board hearing as to the current appeal is not warranted.  See also Cook v. Snyder, 28 Vet. App. 330 (2017).

The issues of entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected left shoulder disability, and entitlement to an increased rating for posttraumatic stress disorder were raised by the record in a December 2012 VA clinical record; a February 2013 VA Form 9, Appeal to Board of Veterans' Appeals; and a February 2013 Privacy Release Form, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) despite being referred by the Board for appropriate action in the May 2014 and March 2017 remands.  Therefore, the Board does not have jurisdiction over those issues, and they are again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to an increased rating for cervical spondylosis with referred pain to the left shoulder and C6 radiculitis and entitlement to an increased rating for partial thickness rotator cuff tear of the left shoulder with mild acromioclavicular joint arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the relevant rating period, the Veteran's bilateral hearing loss has been manifested by no worse than Level II hearing in the right ear and no worse than Level II hearing in the left ear, and was not manifested by an exceptional pattern of hearing impairment.


CONCLUSION OF LAW

The criteria for entitlement to a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VIA, and VII (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a compensable initial rating for bilateral hearing loss arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  In such appeals, only the notice requirements for a rating decision and a statement of the case described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  In this case, the RO provided the Veteran the required statement of the case in June 2011.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a compensable initial rating.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's relevant VA treatment records have been obtained and associated with the record, as have private treatment records submitted by the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations as to his service-connected bilateral hearing loss in March 2009, February 2013, and March 2017.  The examiners performed full audiological examinations that provide the information necessary to address the rating criteria in this case.  The examiners also addressed the functional impact of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the Board finds the examinations to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged, and the record does not show, that his bilateral hearing loss has increased in severity since the March 2017 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's appeal for a compensable initial rating for bilateral hearing loss and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands
 
As noted in the Introduction, the Board remanded this case in May 2014 and March 2017.  Relevant to the issue decided herein, the May 2014 Board remand directed the AOJ to communicate with the Veteran to identify and authorize release of records from providers from whom he has received hearing acuity testing, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the May 2014  Board remand, the AOJ sent the Veteran a letter in May 2014 asking him to identify all relevant outstanding medical records, to include those specifically described in the Board's May 2014 remand.  In response to the letter, the Veteran provided the name of a hearing test program that in which he participated through his employer.  The AOJ made two attempts to obtain records from that program, and informed the Veteran in October 2014 that two attempts had been made, but that it was ultimately his responsibility to ensure that VA receives the records.  To date, the program has not provided records.  However, the Veteran has submitted a form from the program showing results for hearing tests conducted in August 2008 and September 2013.  See VA Form 21-4138, Statement in Support of Claim, received in November 2014.  The AOJ readjudicated the appeal in a November 2014 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the May 2014 Board remand.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Relevant to the issue decided herein, the March 2017 Board remand directed the AOJ to again ask the Veteran to identify and authorize release of records from private healthcare providers, provide the Veteran a VA audiological examination, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the March 2017 Board remand, the AOJ sent the Veteran a letter asking him to identify any outstanding, relevant VA and non-VA records.  To date, the Veteran has not responded to the letter.  The AOJ then provided the Veteran a VA audiological examination in March 2017 that was consistent with and responsive to the March 2017 Board remand directives and readjudicated the appeal in a July 2017 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the March 2017 Board remand.  See 38 U.S.C. § 5103A(b); Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105. 

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his bilateral hearing loss.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the appeal was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).


Analysis

The Veteran seeks a compensable initial rating for bilateral hearing loss.  His bilateral hearing loss is currently rated as noncompensable from October 17, 2008, the date of receipt of his claim for entitlement to service connection for that disability.  The applicable rating period is from October 17, 2008, the effective date for the award of service connection for bilateral hearing loss, through the present.  See 38 C.F.R. § 3.400.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all appeals for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average puretone threshold levels as measured by puretone audiometry tests at the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for service-connected hearing loss, the Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  To establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use the results of puretone audiometry tests together with the results of controlled speech discrimination tests, using the Maryland CNC test.  Results of those tests are charted on Table VI and Table VII as set out in the Schedule.  Table VIA, which allows for rating based only on puretone threshold averages, is used instead of Table VI when an examiner certifies that the use of speech discrimination testing is not appropriate or when there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.85(c).  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. § 4.86.

Turning to the relevant evidence of record, the Veteran underwent employee audiological testing in August 2008.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
30
40
45
31.25
LEFT
25
25
35
40
31.25

There is no indication that speech discrimination testing was performed as part of the August 2008 testing.  There is also no indication that speech discrimination testing was not appropriate or that the Veteran had an exception pattern of hearing impairment such that 38 C.F.R. § 4.85(h), Table VIA could be used to rate based on threshold averages alone.  Therefore, the April 2008 private audiological testing results are not adequate for rating purposes.  The Board notes that even if Table VIA were used to rate based on threshold averages alone, the April 2008 private audiological testing would result in Level I impairment in each ear and that, under Table VII, a noncompensable rating would be warranted.

At the March 2009 VA audiological examination, the Veteran reported that he must have eye contact with someone to understand their speech.  He reported that his wife thinks that he ignores her.  In addition he has difficulty hearing over the intercom at work, which causes problems with his boss.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
25
40
40
27.5
LEFT
10
25
30
40
26.25

Speech discrimination test scores were 94 percent in the right ear and 94 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a noncompensable rating is warranted.

At the February 2013 VA audiological consultation, the Veteran reported that, because of his hearing loss, he relies on lip reading and his boss constantly has to repeat himself.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
50
50
37.5
LEFT
20
30
40
45
33.75

Speech discrimination test scores using the Maryland CNC speech discrimination test were 88 percent in the right ear and 88 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level II impairment and the left ear is assigned a Level II impairment.  When applied to Table VII, a noncompensable rating is warranted.

At the April 2013 Board hearing, the Veteran testified that he has difficulty hearing his boss at work.  He can hear people well when he is facing them.  At home, he has difficulty hearing his wife unless she is in front of him.

The Veteran again underwent employee audiological testing in September 2013.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
45
55
38.75
LEFT
20
30
30
45
31.25

There is no indication that speech discrimination testing was performed as part of the September 2013 testing.  There is also no indication that speech discrimination testing was not appropriate or that the Veteran had an exception pattern of hearing impairment such that 38 C.F.R. § 4.85(h), Table VIA could be used to rate based on threshold averages alone.  Therefore, the September 2013 private audiological testing results are not adequate for rating purposes.  The Board notes that even if Table VIA were used to rate based on threshold averages alone, the September 2013 private audiological testing would result in Level I impairment in each ear and that, under Table VII, a noncompensable rating would be warranted.

At the March 2017 VA audiological examination, the Veteran reported that, due to his hearing loss, he must ask people to repeat what they say.  He cannot hear his boss over the intercom at work.  He can understand people when he is looking at them.  He indicated that he was worried he might get in trouble or even lose his job if someone calls to him and he does not hear them.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
50
45
37.5
LEFT
25
30
40
50
36.25

Speech discrimination test scores using the Maryland CNC speech discrimination test were 90 percent in the right ear and 94 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level II impairment.  When applied to Table VII, a noncompensable rating is warranted.

Accordingly, the competent evidence of record does not reflect that the Veteran's bilateral hearing loss warranted a compensable rating at any time during the relevant rating period.  To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his current disability ratings, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation and subjected changes in his hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Board attaches probative weight to the medical records and clinical findings from the skilled medical professionals who conducted the audiological testing in March 2009, February 2013, and March 2017 VA examinations rather than to the Veteran's lay witness statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that a compensable initial rating was warranted at any time during the relevant rating period.

Neither the Veteran nor his representative has raised any other issues with regard to the rating for the service-connected bilateral hearing loss, nor have any other such issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Specifically, the Veteran has described the functional impact from his bilateral hearing loss as difficulty hearing conversation in person and over a telecom system.  38 C.F.R. §§ 4.85 and 4.86 contemplate, and thus compensate for, the functional effects of hearing loss, namely difficulty understanding speech and the inability to hear sounds in various contexts.  Doucette, 28 Vet. App. at 369.  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment, and are not exceptional or unusual for someone with hearing loss.

The Board therefore finds that the criteria for a compensable initial rating for bilateral hearing loss have not been met at any time during the relevant rating period.  As the preponderance of the evidence is against the assignment of a compensable initial rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded because the Board's March 2017 remand directives as to those issues were not substantially completed.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Specifically, in the March 2017 remand, the Board directed that the Veteran be scheduled for a VA examination to determine the current nature and severity of his service-connected cervical spine and left shoulder disabilities.  The Board directed that, pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the cervical spine and left shoulder.  If the examiner was unable to conduct the required testing or concluded the testing was not necessary in this case, he or she was to "clearly explain why that is so."  The Board further directed that the examiner should express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the service-connected cervical spine and/or left shoulder disabilities.  The Board advised that, if the Veteran indicated that he was not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use over time, if feasible.  If the examiner felt it was not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner was to provide an explanation for why this is so.

On remand, the Veteran underwent the requested VA examination in March 2017.  The examiner indicated that the Veteran exhibited pain with weight-bearing for both the cervical spine and the left shoulder.  He recorded range-of-motion measurements for the cervical spine and left shoulder, but did not specify whether the measurements were taken on active motion, passive motion, on weight-bearing, or on nonweight-bearing.  He noted that the Veteran endorsed flare-ups in the service-connected cervical spine and left shoulder disabilities with heavy lifting at work, and that during the flare-ups he experienced swelling, increased pain, numbness, tingling, and loss of motion.  The examiner declined to provide an opinion as to the extent of additional functional loss on repetitive use over time or during flare-ups, explaining, "It is not possible to determine, without resorting to mere speculation, to estimate loss of range of motion, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  He stated in the remarks sections of the examination reports "Joint testing per Correia v. McDonald . . . requirements was performed as medically appropriate."

The March 2017 VA examinations do not substantially complete the Board's March 2017 remand directives.  The examination reports do not reflect testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing as directed, and the examiner's statement that joint testing per Correia "as medically appropriate" does not clearly explain why the requested testing was not necessary or could not be conducted, as directed in the March 2017 remand.  

Furthermore, the examiner's rationale for not providing opinions as to the Veteran's additional functional loss on repetitive use over time and during flare-ups does not adequately explain why such information cannot be provided.  VA regulations and guidelines anticipate that examiners will offer opinions as to additional functional loss on repetitive use over time and during flare-ups based on estimates derived from information procured from relevant sources, including lay statements from the Veteran.  An examiner must do all that reasonably should be done to become informed before concluding that an opinion cannot be provided without resorting to speculation.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In this case, the examiner acknowledged that the Veteran was not observed following repetitive use over time and was not experiencing a flare-up in the service-connected cervical spine and left shoulder disabilities at the time of the examination, but did not ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding additional functional loss over time and the reported flare-ups by alternative means.  The examiner also did not state why it was not feasible to estimate the Veteran's additional functional loss on repetitive use over time or during flare-ups based on the information that was obtained.  Therefore, the March 2017 VA examinations do not include all of the information needed to determine whether a higher rating is warranted based on additional functional loss on repetitive use over time or during flare-ups.  See id.

In view of above, the Board concludes that the March 2017 VA examinations as to the Veteran's cervical spine and left shoulder are not adequate for rating purposes, and the case must be remanded so that the Veteran may be provided another examination to assess the current nature and severity of his service-connected cervical spine and left shoulder disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical spine and left shoulder disabilities.  The examination should include all tests and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those disabilities.  The record and a copy of this remand must be made available to the examiner.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2017), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the cervical spine and left shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain, with supporting rationale, why that is so.

To ensure that the information requested herein is obtained, the examination results for the cervical spine should be recorded using VA Form 21-0960M-13, May 2013, Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ), and the examination results for the left shoulder should be recorded using VA Form 21-0960M-12, May 2013, Shoulder and Arm Conditions DBQ, or any other forms or DBQs that provide all of the same information as "Section V - Pain" found in both VA Form 21-0960M-13, May 2013, and VA Form 21-0960M-12, May 2013.

In recording the ranges of motion for the Veteran's cervical spine and left shoulder, the examiner should note whether upon repetitive motion there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected cervical spine and left shoulder disabilities.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the service-connected cervical spine and left shoulder disabilities.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up or is only partially flared at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use over time, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so, to include a description of what information would be necessary for an estimation to be made.

In providing opinions as to the Veteran's additional functional loss on repetitive use over time and during flare-ups, the examiner must note that VA regulations and guidelines anticipate that examiners will offer opinions as to additional functional loss on repetitive use over time and during flare-ups based on estimates derived from information procured from relevant sources, including lay statements from the Veteran.  An examiner must do all that reasonably should be done to become informed before concluding that an opinion cannot be provided without resorting to speculation.  This includes ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding additional functional loss on repetitive use over time and during flare-ups by alternative means.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The examiner should also conduct neurological testing to assess the current nature and severity of the Veteran's service-connected radiculopathy of the bilateral upper extremities, which is associated with the service-connected cervical spine disability.

The examiner must provide a complete rationale for any opinion expressed.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether higher ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


